Citation Nr: 0534964	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  94-41 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for burn scars of the left hand.

2.  Entitlement to an initial rating in excess of 20 percent 
for burn scars of the right hand.

3.  Entitlement to an effective date, prior to August 30, 
2002, for the award of an increased evaluation of 80 percent 
for burn scars of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 5, 1990 to June 
15, 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO granted entitlement to 
service connection for burn scars of the left hand and 
assigned a noncompensable evaluation effective from June 16, 
the day following the date of separation from active service 
in 1993.  The RO also granted entitlement to service 
connection for burn scars of the right hand and assigned a 10 
percent evaluation effective June 16, 1993.  Finally, the RO 
also granted entitlement to service connection for burn scars 
of the face with assignment of a 30 percent evaluation 
effective June 16, 1993.  However, the veteran only appealed 
that portion of the decision wherein the RO assigned 
noncompensable and 10 percent evaluations for bilateral hand 
burn scars.

In June 1999, the Board remanded the claims to the RO for 
further development and adjudicative action.  In January 
2001, the RO granted an increased rating for burn scars of 
the left hand, effective June 16, 1993.   

In February 2003, the RO granted entitlement to an increased 
evaluation of burn scars of the right hand, effective June 
16, 1993.  That decision also granted an evaluation of 50 
percent effective July 6, 2000, and an 80 percent evaluation 
effective August 30, 2002, for burn scars of the face.

In a May 2004 decision, the Board denied entitlement to 
ratings higher than 20 percent for burn scars to both the 
right and left hands, and denied a earlier effective date for 
the award of an 80 percent increased rating for burn scars of 
the face prior to August 30, 2002.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  On June 9, 2005, the Court 
vacated the Board's decision and remanded the case to the 
Board for readjudication in compliance with directives 
specified in a joint motion.

A personal hearing was held before a Veterans Law Judge in 
August 2003 who is no longer employed at the Board.  In a 
July 2005 letter, the Board informed the veteran that the 
individual who presided at the August 2003 hearing, who would 
ordinarily have participated in making the final 
determination of the claim, was no longer employed by the 
Board and that the veteran had the right to a hearing before 
another Veterans Law Judge.  If he did not respond within 
thirty days from the date of the letter, the Board would 
assume that he did not want an additional hearing and proceed 
accordingly.  See 38 C.F.R. § 20.707 (2005).  The veteran is 
presumed to have received the July 2005 notice because it was 
not returned in the mail.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  Because the veteran did not respond within 
30 days, he waived the right to an additional hearing.  The 
case has accordingly been reassigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

I.  Burn Scars to the Hands

In claims for VA disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  The 
examinations of record are inadequate to determine whether 
the burn scars of the right and left hand produce any loss of 
function.  Therefore, another examination should be obtained 
to resolve this issue.  38 C.F.R. § 4.2.

II.  Earlier Effective Date Claim

Following Physical Evaluation Board (PEB) proceedings in 
1993, the veteran was released from active duty and placed on 
the Temporary Disability Retired List (TDRL) due to residuals 
of burns to the face and hands.  In 1993, the PEB considered 
the right hand burn scars to be 10 percent disabling under VA 
Code 7801 (third degree burns) and also considered the right 
hand burn scars to be 10 percent disabling under VA Code 7801 
(third degree burns).  The PEB assigned a combined rating of 
40 percent in 1993 for facial and hand burn scars.  The 
veteran has submitted some additional PEB records from 1997 
which show that he was removed from the TDRL and permanently 
retired for facial and hand burn scars, and the PEB assigned 
a combined 80 percent compensation rating (the documents do 
not specify the individual hand ratings).  In September 1999, 
the veteran stated that he had an examination at Fort 
McClellan, Alabama, in 1997 which placed him on TDRL.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  This includes service medical records.  
And VA will end its efforts to obtain these records only if 
VA concludes they do not exist or that further efforts to 
obtain them would be futile.  The Board is unable to 
conclude, based on the evidence of record, that further 
efforts to obtain additional TDRL examinations of the veteran 
would be futile.  Therefore, another search for additional 
TDRL records will be conducted.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the service 
department and obtain complete records of 
final PEB proceedings leading to the 
veteran's permanent retirement from 
service in 1997, as well as all TDRL 
examinations from the time of his 1993 
release from active duty until his 1997 
permanent retirement.  Specifically, the 
RO should attempt to obtain an 
examination report of the veteran for 
TDRL at Fort McClellan, Alabama in 1997.  
If further attempts to obtain these 
records would be futile, meaning they are 
not forthcoming, regardless, then this 
must be specifically indicated in the 
record and all attempts that were made to 
obtain this information documented.  The 
claimant must be given an opportunity to 
respond.

2.  Schedule the veteran for an 
appropriate examination to obtain a 
medical opinion concerning the current 
severity of the burn scars to his right 
and left hands.  Any necessary diagnostic 
testing and evaluation needed to make 
this determination should be performed.  
The examiner also is requested to specify 
whether any of the scars on the veteran's 
hands are unstable, painful on 
examination, or productive of limitation 
of hand function.  Any limitation should 
be described.  The examiner is further 
requested to specify the number of scars 
on the veteran's left and right hands, 
the measurements of the scars and the 
combined size of the area of the hands 
with scarring.  To facilitate making 
these determinations, the examiner must 
review the relevant evidence in the 
claims file, including a copy of this 
remand, for the veteran's pertinent 
medical history.

3.  Then readjudicate the claims based on 
the additional evidence obtained.  
Regarding the increased rating claims 
pertaining to the hands, the RO should 
determine if the veteran's scarring limit 
function of either hand, and if so, the 
RO should rate the hand condition under 
the appropriate Diagnostic Code(s).  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

